Citation Nr: 1341348	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  03-11 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1968 to February 1971, which included a tour of duty in the Republic of Vietnam from May 1970 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

On the July 2006 VA Form 9, the Veteran requested a Travel Board hearing; however, he has since withdrawn the request for a Board hearing.  See July 2009 Informal Hearing Presentation; 38 C.F.R. § 20.704(e) (2013).    


FINDINGS OF FACT

1.  The Veteran was exposed to cold and wet conditions while wearing little clothing during basic training.  

2.  The Veteran was treated for a viral upper respiratory infection during service.

3.  The Veteran was not exposed to chlorine gas, toxic chemicals, or asbestos during service.

4.  Symptoms of the current chronic obstructive pulmonary disease (COPD) did not have their onset until many years active service.

5.   COPD is not causally or etiologically related to service, to include any incident or event that occurred therein.  

6.  COPD was not caused or permanently worsened beyond the normal progression by service-connected posttraumatic stress disorder (PTSD).  

7.  Service connection is precluded for disability due to the use of tobacco products during active service.
  

CONCLUSION OF LAW

The criteria for service connection of a respiratory disorder are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the April 2005 and December 2009 notice letters, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  Although the April 2005 and December 2009 notice letters were not sent prior to the initial denial of the claim, the timing defect was cured by providing proper notice in April 2005 and December 2009 and subsequently readjudicating the claim.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from the Social Security Administration.    

Pursuant to the August 2009 Board remand directives, the Appeals Management Center (AMC) sent a notice letter to the Veteran in December 2009, which adequately addressed the evidence needed to establish service connection, including on a secondary basis.  The AMC also requested and obtained additional service treatment records, which consisted of a July 1968 service Medical History questionnaire.  The AMC further provided the Veteran with a VA medical examination and medical opinion in June 2010 in connection with the appeal.  The claim was readjudicated in January 2011.   For these reasons, the Board finds that the AMC has substantially complied with the prior remand directives.   
 
The Veteran underwent VA medical examinations in connection with the appeal.  Also, a VHA medical expert opinion and addendum opinions based on review of the record from a VA pulmonologist have been obtained.  The VA medical examiners and reviewing VA pulmonologist considered an accurate medical history, consideration of the Veteran's current complaints and treatment, and the findings documented in the record.  In consideration thereof, the Board finds that the VA medical examiner and VA medical reviewers had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinions.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide, so that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  For these reasons, the Board finds that the collective VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed. 

The representative has argued that the collective February 2012 VHA medical opinion and April 2012 and July 2013 addendum medical opinions are inadequate because the reviewing VA pulmonologist, when rendering the medical opinions, did not: 1) consider the Veteran's diagnosis of asthma (in addition to COPD); 2) inaccurately concluded that the Veteran was not exposed to chlorine gas and was instead likely exposed to an irritating form of riot gas during basic training; and 3) did not address the allegation that run-off from the EPA Superfund sites and asbestos from the Fort Lewis Barracks may have compounded the Veteran's pulmonary illness.  See November 2013 Medical Opinion Response.  

After review of the collective VHA medical opinion and addendum medical opinions, the Board finds that the medical opinions are adequate and no further medical opinion is warranted.  First, the reviewing VA pulmonologist sufficiently addressed the appropriate diagnosis for the Veteran's current respiratory disorder when providing the medical opinions.  The reviewing VA pulmonologist specifically stated in the first paragraph of the February 2012 VHA medical opinion that the Veteran had severe COPD and considered the course of the Veteran's disease and other potential diagnoses, to include asthma, in the context of the opinion.  The reviewing VA pulmonologist reiterated that the Veteran suffered from severe COPD in the April 2012 addendum medical opinion.  In consideration thereof, the Board does not find that further medical opinion is needed to address the diagnosis of asthma.  

Second, the Board does not find the Veteran's unsupported lay account of exposure to chlorine gas or exposure to toxic chemicals and/or asbestos during service to be credible evidence, as explained in greater detail below; therefore, obtaining another medical opinion that considers the Veteran's alleged in-service chlorine gas exposure would not help to substantiate the claim.  See generally Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any medical opinion that purported to link the Veteran's current respiratory disorder to alleged in-service chlorine gas exposure would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

Additionally, in a February 2011 letter, the Veteran asked the VA to locate a former treating VA physician and obtain a statement from him in connection with the appeal; however, in the same letter, the Veteran acknowledged that he had already asked the physician to provide a medical opinion in support of the appeal for VA disability benefits, and the physician had "ignored [his] every request for such a statement."  Thus, by the Veteran's admission, the physician has repeatedly been asked to provide a medical opinion in connection with the appeal, and has been given the opportunity to do so, but has not provided any such medical opinion.  Additionally, the record already contains an October 2000 VA treatment record wherein the former treating VA physician noted that the Veteran's COPD was most likely post-viral and related the diagnosis to an episode of pneumonia and respiratory failure that occurred in January of 2000.  The Veteran has not alleged that the VA physician ever suggested that the diagnosis of COPD was causally or etiologically related to service or was otherwise secondary to service-connected PTSD.  The Board has further obtained a VHA medical expert opinion with multiple addendum opinions from a VA pulmonologist that considered the various theories of entitlement advanced by the Veteran, as well as the treatment records of the former treating VA physician.  In light of the foregoing, the Board finds that there is no need to contact the former treating VA physician in order to obtain a medical opinion in connection with the appeal.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's currently diagnosed COPD is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis

The Veteran contends that a drill sergeant once ordered him and other service members in February 1968 to perform drills, lie face down on the ground, and crawl under the barracks while wearing little clothing in the cold rain during basic training, which caused him and fellow service members to be hospitalized due to respiratory illness caused by the incident.  See February 2011 letter from the Veteran and the November 2013 Medical Opinion Response, pages 4-5.  The Veteran also contends that the respiratory illness suffered by the Veteran during basic training was a case of adenovirus respiratory illness, which caused him to develop COPD.  The Veteran additionally contends that the dirt through which he crawled underneath the barracks during basic training was contaminated with toxic chemicals resulting from run-off from local toxic waste sites, and exposure to toxic chemicals at that time caused COPD.  The Veteran further contends that, shortly after the in-service hospitalization for upper respiratory infection, he was exposed to chlorine gas during basic training when he was ordered into a gas chamber and instructed to take off his mask.  The Veteran asserts that he continued to have symptoms of cough and pain in the lungs with breathing throughout service.  See July 2009 Informal Hearing Presentation, page 2.  He further reports having had a recurrent cough since service.  See June 2010 VA medical examination report.    

At the outset, the Board notes that there is ample evidence of record showing that the Veteran is currently diagnosed with COPD.  When the Veteran underwent medical examination in June 2010, the VA medical examiner diagnosed COPD.  The reviewing VA pulmonologist, in the VHA medical opinion, also opined that the Veteran's current respiratory disability was severe COPD.  Because the presence of current COPD is not in dispute, the Board finds that the element of current disability has been met, and will now consider whether COPD was incurred in service. 

After review of the lay and medical evidence of record, the Board finds that the Veteran was diagnosed and treated for a respiratory illness during service.  In March 1968, the Veteran was diagnosed and treated for a viral upper respiratory infection and hospitalized for four days at Madigan General Hospital.  Also, in light of the service records showing a number of fellow service members hospitalized around the same time as the Veteran, the Board finds the Veteran's account of being forced to stand in formation, perform push-ups, and crawl on the wet ground in the cold rain with little clothing to be credible and consistent with the conditions of his service.  The Veteran was also likely exposed to dust during the basic training incident.      

The weight of the evidence, however, is against finding that the Veteran was exposed to chlorine gas during service.  The Chemical, Biological, and Radiological and Nuclear Defense Training Exercises manual dated in September 1964 and in effect at the time of the Veteran's period of basic training describes the gas chamber exercises for trainees.  The representative admitted that the governing field manual indicated that the circumstances described by the Veteran might have occurred in a different non-chlorine stage of CBR training.  See November 2013 Medical Opinion Response, page 5.  The only evidence of exposure to chlorine gas during the training exercise, as opposed to another gas, is the Veteran's lay statement.  The Veteran is not competent to report having had prolonged exposure to chlorine gas during basic training as there is no indicated that he had the expertise to make sure a determination, and the training manual does not support such a finding; therefore, the Board does not find the Veteran's assertion to be credible evidence and affords it no probative value.     

The Board next finds that the weight of the evidence is against finding that the Veteran was exposed to toxic chemicals from a nearby landfill during service and/or asbestos in the barracks during active service.  The Veteran served in the Army as a clerk; therefore, he was not at risk for asbestos exposure or toxic chemical exposure based on his military occupational specialty.  Also, service records do not show exposure to asbestos or toxic chemicals.  In a May 2003 statement, the Veteran expressed uncertainty as to what chemicals may have been present the night he was forced to crawl under the barracks in the cold rain during basic training, and the representative acknowledged in the May 2013 Medical Opinion Response that it was impossible to know with certainty what materials may have been present in the landfills or what types of run-off may have accumulated in the area underneath the barracks during the period that the Veteran was stationed there.  Although the evidence cited by the representative generally indicates contamination near the landfill sites, which was found years after the Veteran's service at Fort Lewis, the representative has not presented evidence showing that there was toxic chemical contamination under the barracks or at the site where the barracks were located when the Veteran was stationed there.  

The representative also asserts that the sediment underneath the Fort Lewis barracks may have been contaminated with asbestos fibers because the barracks were remodeled using asbestos-containing materials in the 1960s; however, the assertion of asbestos contamination underneath the barracks is speculative and unsupported by the evidence of record.  The use of asbestos-containing materials in the remodeling of the barracks in the 1960s, alone, is not sufficient to establish in-service asbestos exposure.  For these reasons, the Veteran's unsupported lay assertion of exposure to asbestos and/or toxic chemicals during service is not deemed credible and, consequently, is of no probative value.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

The Board further finds that weight of the lay and medical evidence is against finding that the Veteran's currently diagnosed COPD had its onset during service or is otherwise causally or etiologically related to service, to include exposure to cold and wet conditions with little clothing during basic training.  At the June 2006 VA medical examination and, in other statements submitted in connection with the appeal, the Veteran has asserted that he has had recurrent cough and/or respiratory symptoms since the March 1968 viral illness.  However, the account is inconsistent with the service treatment records.  On the February 1971 service report of medical history completed at the time of service separation, the Veteran checked "No" when asked if he then had, or had ever had, ear, nose, and throat trouble, asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  The Veteran's lungs and chest were also clinically evaluated as normal, and the Veteran specifically handwrote that his condition was good and had not changed since the last physical.  Because the service treatment records, which include the Veteran's statements, are likely to reflect accurately the Veteran's physical state, including any respiratory symptoms experienced at the time of service separation, the Board finds them particularly credible and of greater probative value than the Veteran's lay statements first made in connection with the claim for VA disability benefits.  

In addition to the Veteran's account of recurrent respiratory symptoms since service being inconsistent with the service medical evidence, the Veteran has, at various times after service, provided inconsistent statements regarding the onset of respiratory symptoms.  For example, in January 2000, the Veteran reported having had no history of asthma and no other medical problems other than unspecified prolonged problems with increased shortness of breath, which had never been diagnosed or treated by a physician.  Because the Veteran has reported that he has had recurrent respiratory symptoms since the 1968 treatment and hospitalization for a viral upper respiratory illness, the January 2000 statement that he has never been diagnosed or treated for the respiratory symptoms contradicts the assertion that the symptoms were first manifested and treated when hospitalized during service.  Also, when seeking medical treatment for respiratory problems in October 2000, the Veteran reported that respiratory symptoms had their onset in January 2000 when he had pneumonia and respiratory failure.  He specifically denied having had any respiratory symptoms prior to that time.  Later the same year, while completing the breathing/asthma questionnaire in December 2000 in connection with an application for Social Security disability benefits, the Veteran reported that he first noticed breathing problems fifteen years ago (i.e., in 1985), many years after service.  

Thus, when seeking medical treatment for respiratory problems in 2000, the Veteran did not report the in-service treatment for an upper respiratory viral infection or having had recurrent respiratory symptoms since service, and specifically reported the onset of symptoms to a time many years after service.  Because the Veteran would likely have reported the prior treatment for a viral upper respiratory infection and having had recurrent respiratory symptoms since that time at some point when seeking medical treatment for respiratory problems, the Board finds that the evidence weighs against the Veteran's credibility regarding the account of having experienced recurrent respiratory symptoms since service and is of great probative value.  After considering the Veteran's assertion that he has had recurrent respiratory since service, the Board does not find it to be credible when weighed against the service medical evidence and the inconsistent statements made by the Veteran after service regarding the onset of respiratory symptoms.  For these reasons, it is of no probative value.        

On the question of nexus between current COPD and service, the Board finds that the weight of the evidence is against finding that the Veteran's COPD disability is causally or etiologically related to service.  The earliest complaint and documentation of medical treatment for respiratory symptoms is not shown until many years after service.  See, e.g., July 1992 treatment record (noting a discharge impression of acute bronchitis, with symptoms of two week duration); Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between separation from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The weight of the medical opinion evidence is also against finding that the Veteran's COPD, which was first manifested many years after service, was causally or etiologically related to service or was otherwise caused or aggravated by service-connected PTSD.  In the February 2012 VHA medical opinion obtained in connection with the appeal, the reviewing VA pulmonologist wrote that he had reviewed the Veteran's records to provide a medical opinion on whether the current respiratory disability, which was severe COPD, was related to certain incidents during service, or was otherwise secondary to PTSD.  The reviewing VA pulmonologist then opined that it was unlikely (i.e., probability of less than 50 percent) that the current respiratory disorder was caused or aggravated by military service or PTSD.  After considering the Veteran's report of having been exposed to cold weather during a training exercise in 1968 with subsequent hospitalization for a viral upper respiratory infection, and noting that exposure to cold weather undoubtedly increased the incidences of viral infections, the reviewing VA pulmonologist wrote that it was unlikely that the in-service upper respiratory infection would have led to any longstanding lung damage.  The reviewing VA pulmonologist commented that there was no description of viral pneumonia, but even with that most people recovered with normal lung function.  The reviewing VA pulmonologist further wrote that, in the absence of any clear documentation of severe lower respiratory tract infection, the link between the in-service episode and the current respiratory disorder was not made.   

Also, in the February 2012 VHA medical opinion, the reviewing VA pulmonologist noted the Veteran's report of alleged chlorine gas exposure during service.  After noting that chlorine gas was apparently not used in military training and that it was more likely that the Veteran was exposed to a non-harmful but irritating form of riot gas during the training exercise, the reviewing VA pulmonologist noted that it was unlikely that the asthma-like condition (sometimes called reactive airway disease) caused by exposure to an irritating gas could result in progressive airflow obstruction and the development of emphysema as seen in the case of this Veteran.  The reviewing VA pulmonologist explained that the obstructive course of reactive airway disease was much more like asthma, in which lung function was generally preserved or showed small decrements over time.   

The reviewing VA pulmonologist further opined, in the February 2012 VHA medical opinion, that the Veteran's COPD was related to a history of tobacco smoke exposure.  The reviewing VA pulmonologist noted that the Veteran had been a smoker with a 37 pack per year history until 1999, and even if he had persistent respiratory symptoms since 1968 onwards, there was still a documented history of tobacco smoke exposure for the next thirty one years.  The reviewing VA pulmonologist then discussed relevant medical findings in the record and noted that the Veteran's clinical course, computed tomography (CT) findings, and lung function test findings were all very consistent with smoking-related COPD.  

The reviewing VA pulmonologist, in the February 2012 VHA medical opinion, noted the Veteran's prior diagnosis of bronchiolitis by a VA physician but stated that the initial CT scan on which the diagnosis was made was not a high resolution CT scan, which was needed to assess properly emphysematous changes in the lung.  The reviewing VA pulmonologist wrote that there was no clear documentation that the Veteran ever had bronchiolitis and it appeared that the Veteran's respiratory symptoms became progressive around the year 2000, which was not consistent with bronchiolitis induced by exposure to a toxic gas because symptoms developed soon after the exposure and then progressed.  The reviewing VA pulmonologist then noted that, in his opinion, the diagnosis of bronchiolitis was not well supported.  See also the March 2002 and May 2003 VA primary care and pulmonology notes (showing the Veteran's former treating VA medical provider similarly questioning the additional diagnosis of bronchiolitis and bronchiectasis).  The reviewing VA pulmonologist further noted that there was nothing in the Veteran's chart or in the literature that would suggest that PTSD would aggravate his COPD.  

In the April 2013 addendum medical opinion, the reviewing VA pulmonologist again opined that it was unlikely (i.e., a probability of less than 50 percent) that the Veteran's current respiratory disorder was caused or aggravated by military service.  After specifically considering the Veteran's report of having been exposed to dust, in addition to cold, when ordered to crawl under the barracks during basic training, the reviewing VA pulmonologist noted that it was extremely unlikely that a single dust exposure of such nature could lead to progressive respiratory disability, even with exposure to cold weather.  The reviewing VA pulmonologist wrote that prolonged, repeated dust exposures could have some impact on the development of COPD; however, a single dust exposure was very unlikely to have had any connection to COPD.    

In the July 2013 addendum medical opinion, the reviewing VA pulmonologist opined that it was unlikely (i.e., a probability less than 50 percent) that the Veteran's current respiratory illness of COPD was due to adenovirus respiratory illness allegedly suffered during basic training.  In support of the medical opinion, the reviewing VA pulmonologist reasoned that adenovirus respiratory illnesses were well recognized as a cause of exacerbations of COPD; however, the exacerbations happened in patients who had already established COPD from other causes, such as exposure to tobacco smoke.  The reviewing VA pulmonologist noted that the viral exacerbations, including those caused by adenovirus, were not a cause of COPD but a cause of a transient increase in respiratory symptoms, which tended to resolve spontaneously.  The reviewing VA pulmonologist further wrote that the potential role of adenovirus as a cause of COPD itself, in the context of either a chronic infection by the adenovirus or integration of the adenovirus DNA into the lung tissue, was not well established scientifically.  The reviewing VA pulmonologist noted that there were scientific publications from a group of scientists a couple of decades ago that suggested that adenovirus integration could make people more susceptible to the effects of tobacco smoke; however, subsequent studies from the same group and from other investigators had disputed the contention.  The reviewing VA pulmonologist then wrote that, at this point, the notion that a single adenoviral respiratory illness could somehow lead to COPD was not supported by scientific evidence.  

The reviewing VA pulmonologist has medical expertise and training in the area of pulmonary disabilities and had adequate data and information on which to base a medical opinion.  He also provided a thorough rationale for the medical opinion, addressing pertinent medical findings in the record and discussing relevant medical principles and literature in support of the medical opinion.  For these reasons, the Board finds the VHA medical opinion to be of great probative value.   

The Board has considered other medical opinion evidence of record that may suggest other etiologies of the Veteran's current respiratory disability and finds that they are outweighed by the VHA medical opinion.  For example, the Board notes that a treating VA physician wrote, in an October 2000 VA treatment record, that the Veteran's chronic respiratory disability was most likely post-viral and questionably related to respiratory syncytial virus (RSV), which does not suggest that the Veteran's respiratory disability is related to the history of tobacco smoke.  The treating VA physician, however, then noted that the Veteran reported the onset of respiratory symptoms in January 2000 when he had pneumonia and respiratory failure, with no prior respiratory symptoms.  Assuming that the respiratory disability was post-viral, as noted by the VA physician, the medical opinion of the treating VA physician does not link the respiratory disability to service and, instead, indicates that the disability is etiologically related to a viral infection that occurred many years after service; therefore, the medical opinion does not provide the necessary nexus relationship between the Veteran's current respiratory disability and service and is outweighed by the VHA medical opinion.   

Also, in May 2003, a treating VA physician wrote that he told the Veteran that the main breathing problem was COPD secondary to tobacco abuse and a genetic predisposition to emphysema (i.e., borderline alpha1 antitrypsin (AAT) level of 95 to 99).  See May 2003 VA pulmonology note.  This medical opinion is essentially consistent with the reviewing VA pulmonologist's medical opinion, which attributed the Veteran's COPD to the history of tobacco smoke.    

The Board additionally notes that a treating VA medical provider wrote, in a February 2002 treatment record, that the Veteran's respiratory disability "could be" due to chlorine gas exposure in the military.  See also May 2003 VA treatment record (noting an assessment of "possible coexisting bronchiectasis questionably related to distant chlorine gas exposure").  However, due to the speculative nature of the medical opinion and the absence of sufficient rationale, it is of no probative value and is outweighed by the VHA medical opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

The same VA medical provider wrote, in a June 2002 treatment record, that the Veteran had an asthma-like obstructive lung disease syndrome following a distant chlorine gas exposure.  However, as explained above, the Veteran's report of exposure to chlorine gas during service is not credible; therefore, the VA medical provider's opinion suggesting a nexus relationship between the respiratory disability and alleged chlorine gas exposure during service is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  For that reason, it is outweighed by the VHA medical opinion.  

The VA medical provider later wrote, in a February 2004 treatment record, that it was his opinion that the incidents that occurred during basic training (i.e., being forced to stand in formation, perform push-ups, and crawl on the wet ground in the cold rain; being hospitalized for an acute respiratory infection; being forced to inhale gas in a gas chamber; and having coughing since service) were the contributing factors that caused the current respiratory condition.  However, the treating medical provider provided no rationale for the medical opinion.  Also, the medical opinion is based, in part, on the inaccurate factual premise that the Veteran had experienced coughing since service.  Consequently, it is of no probative value and, therefore, is outweighed by the VHA medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Reonal v. Brown, 5 Vet. App. at 461; Monzingo, 26 Vet. App. at 107.

The Board also observes that a treating VA medical provider, in a July 2005 VA treatment record, considered the Veteran's report of respiratory illness during service and worsened breathing thereafter and noted that the Veteran's current COPD was very severe, especially considering his minimal tobacco use history and age; however, the medical provider then attributed the COPD to a mild alpha1 antitrypsin deficiency, which does not in any way indicate that the Veteran's respiratory disability is related to service.  

The Board also notes that a November 2005 VA medical provider wrote, in a treatment record, that the Veteran's COPD was "somewhat out of proportion" to the reported tobacco history but also with borderline low AAT level.  However, because the VA medical provider notes that a chest CT would be ordered as recommended by pulmonology, the medical provider's statement was speculative (or preliminary) and was not based on sufficient data; therefore, the medical opinion is outweighed by the VHA medical opinion which was based on sufficient data, as noted above.    

The representative has pointed out that an August 2001 VA treatment note revealed that no emphysema was shown by chest x-ray and an October 2000 treatment note notes minimal emphysema by CT and DLCO to challenge the VHA medical opinion that the Veteran had COPD related to the history of tobacco use rather than a respiratory disability related to the upper respiratory viral infection during service.  However, the reviewing VA pulmonologist provided several reasons for why he believed that the Veteran had smoking-related COPD, including noting that subsequent CT scans clearly demonstrated emphysema.  The reviewing VA pulmonologist considered the prior finding of minimal emphysema in the record, and provided a thorough rationale for the medical opinion that the Veteran had emphysema.  Because the reviewing VA pulmonologist had updated medical information on which to base the medical opinion and provided a sound rationale for the medical opinion, the VHA medical opinion is of greater probative value and outweighs the October 2000 and August 2001 VA treatment notes.       

The Board has further considered the medical treatise evidence submitted in support of the appeal.  This evidence includes a medical encyclopedia excerpt for bronchiolitis showing that it was an inflammation of the bronchioles usually caused by a viral infection; however, the medical article is generic and does not take into account the particular facts and findings pertinent to the Veteran's relevant medical history.  The reviewing VA pulmonologist, on the other hand, considered the medical history as documented in the record, including the prior diagnosis of bronchiolitis, and opined that the evidence presented in this case did not support the bronchiolitis diagnosis.  He provided a thorough explanation for the medical opinion; therefore, the medical treatise evidence is of lesser probative value and is outweighed by the VHA medical opinion.   

Although the Veteran has asserted that the current COPD is causally related to service or is otherwise secondary to PTSD, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause or aggravation of the respiratory disability.  The etiology of the disability, as well as any aggravation of the disability, are medical questions dealing with the origin and progression of the Veteran's respiratory system, and COPD is diagnosed primarily on objective clinical findings and pulmonary testing.  Thus, while the Veteran is competent to relate symptoms that he experienced at any time, he is not competent to opine on whether there is a link between COPD and active service, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

To the extent that the Veteran may have asserted that he currently suffers from COPD due to tobacco smoking in service, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service. 38 U.S.C.A. §§ 1103(a), 1110.  The Veteran filed the current claim in 2001; therefore, this assertion is against the claim for service connection as it suggests a nonservice-related etiology for COPD. 

Furthermore, as stated above, the symptoms of the Veteran's COPD did not manifest until many years after service, and the medical opinion evidence does not link the etiology of COPD to service or to the service-connected PTSD.  Thus, the weight of the evidence is against a finding that the Veteran's current respiratory disability, diagnosed as COPD, was incurred in or otherwise caused by active service, or was caused or aggravated by PTSD.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for a respiratory disorder and, consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


